Per Curiam:
It was decided in Geier v. Shade, 109 Pa. 180, that a note given in settlement of a criminal prosecution for obtaining money by means of false pretences was founded upon a valid consideration. So far from the settlement of this class of cases being illegal, it is expressly authorized by the ninth section of the act of March 31,1860. Either the magistrate before whom the proceedings are commenced, or the court to which they are returned, may permit it. This principle is so well settled that we are surprised that such a question should be seriousty made in this court.
The note in controversy was given in settlement of such a claim. The plaintiffs were holders for value; there was an accord and satisfaction, and they had no notice of the alleged fraud of Dankle in procuring the signatures.
Judgment affirmed.